This is a complaint for an injunction filed as an original action in this court. The petition indicates a realization on the part of the plaintiff that jurisdiction of the subject-matter is in one of the circuit or superior courts of the state.
It is sought to avoid this jurisdictional problem by alleging that "plaintiff files this cause in this court for the reason that the plaintiff believes that the defendants do in fact, control the circuit and superior courts of Starke, LaPorte and Porter counties and plaintiff also appeals to this court for mandatory and injunctive relief because the defendants herein and each of them have unlawfully seized records which are a part of the proceedings in this court."
Nothing is alleged or shown to indicate that the defendants have interfered with the records of this court or with its appellate jurisdiction. We have the greatest confidence in our courts of general jurisdiction. If the petitioner does not procure justice in those courts, his remedy is by appeal and not by original action here.
The cause is dismissed. *Page 273